Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Barrino petitions for a writ of pro-cedendo, claiming error in the district court’s disposition of his complaint against the United States Government. By his petition, he seeks an order from this court directing the district court to proceed to judgment. The district court, however, has already entered a judgment in his case. The writ of procedendo is therefore unavailable. Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for a writ of proce-dendo. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.